          Case 1:20-cv-09879-AJN Document 42 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                   12/11/20
SOUTHERN DISTRICT OF NEW YORK


  E.G., et al.,

                         Plaintiffs,
                                                                      20-cv-9879 (AJN)
                  –v–
                                                                           ORDER
  City of New York, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        The Court is in receipt of the parties’ responses to this Court’s December 3, 2020 Order.

See Dkt. Nos. 30, 39. The Plaintiffs state that the “primary factual dispute that the Court must

determine in order to resolve the PI Motion will concern how long will it take Defendants to

comply with the relief requested by Plaintiffs in the PI Motion (i.e., the installation of WiFi or

other reliable internet access in all 240 shelters identified by Defendants).” See Dkt. No. 30 at 1.

Thus, Plaintiffs do not seek discovery and a hearing with respect to their entitlement to relief, but

only with respect to how long it will take to implement any such relief if it is granted.

        Given this, the Court will expeditiously resolve the question of whether Plaintiffs’ are

likely to succeed on the merits of their claims as to entitlement to relief on the now submitted

papers and with oral argument. The Court hereby schedules that oral argument for December 16,

2020 at 2:00 P.M. The oral argument will proceed by teleconference. At 2 p.m. on December

16, 2020, the parties shall call into the Court’s dedicated conference line at (888) 363-4749, and

enter Access Code 919-6964, followed by the pound (#) key. Members of the public may access

the audio of the proceeding using the same dial-in number and access code.
          Case 1:20-cv-09879-AJN Document 42 Filed 12/11/20 Page 2 of 2



       If the Court concludes that Plaintiffs have established a likelihood of success on the issue

of entitlement to relief, the Court will immediately set an accelerated discovery schedule and

schedule an evidentiary hearing on the factual dispute identified by the Plaintiffs.


      SO ORDERED.
     Dated: December 11, 2020
            New York, New York
                                                       ____________________________________
                                                                 ALISON J. NATHAN
                                                               United States District Judge
